                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                :
MARK MCKAY,                                     :           CIVIL ACTION
                      Plaintiff,                :
               v.                               :
                                                :
TED KRIMMEL et al.,                             :           NO. 18-2112
                 Defendants.                    :


                                     MEMORANDUM

 PRATTER, J.                                                                     MARCH 7, 2019

       Pro se plaintiff Mark McKay brings claims under 42 U.S.C. § 1983 against Ted Krimmel,

Brian Hessenthaler, Christopher Grayo, and Joseph Gansky. These claims arise from an allegedly

unlawful search and seizure conducted by Bensalem Township Police Officers Grayo and Gansky

at a residence in Trevose, Pennsylvania under the alleged supervision of Lower South Hampton

Township Chief of Police Ted Krimmel. In June 2018, the Court referred this case to the Prisoner

Civil Rights Panel and placed it in suspense. Nevertheless, from July 2018 through February 2019,

the parties filed several motions, including: (1) Mr. McKay’s motions requesting default judgment;

(2) Chief Krimmel’s motion to dismiss; and, most recently (3) Mr. McKay’s motion asking the

Court to withdraw the case from suspense and allow him to proceed pro se.

       The Court is now prepared to remove this case from suspense and resolve all pending

motions. As discussed below, the Court will deny Mr. McKay’s requests for default judgment

because all deadlines were stayed while the case was in suspense, making any effort to take a

default ineffective. The Court will also grant Chief Krimmel’s motion to dismiss in part and deny

it in part because although Mr. McKay’s Fourth Amendment unlawful search and false arrest

claims against Chief Krimmel are barred by the favorable termination rule set forth in Heck v.


                                                1
Humphrey, 512 U.S. 477 (1994), Mr. McKay’s failure to intervene claim against Chief Krimmel

is not. Finally, the Court will grant Mr. McKay’s request to remove this case from suspense and

permit him to proceed pro se.

                            BACKGROUND & PROCEDURAL HISTORY

  I.   Mr. McKay’s Complaint

       Mr. McKay’s claims arise from an allegedly unlawful search and seizure conducted by

Bensalem Township Police Officers Grayo and Gansky at a residence in Trevose, Pennsylvania.

Specifically, Mr. McKay claims that Officers Grayo and Gansky threw him to the ground in the

front yard, searched the house without a warrant, inappropriately touched his “private area” while

conducting an unauthorized body cavity search, arrested him, and unlawfully held him for hours

without filing an affidavit of probable cause. Mr. McKay also claims that Officers Grayo and

Gansky charged him with crimes he did not commit and threatened that if he did not plead guilty,

they would charge his son for crimes relating to the drug paraphernalia found at the scene.

       Mr. McKay claims that the Lower South Hampton Township Chief of Police—Chief

Krimmel—was responsible for supervising the scene, and he alleges that Chief Krimmel

authorized and approved police misconduct, could have prevented the violations of his

constitutional rights, and used illegal methods of obtaining and arresting him. Finally, Mr. McKay

claims that Mr. Hessenthaler—identified only as the “Chief Operator”—knew that

unconstitutional acts were occurring and failed to train employees properly. Mr. McKay states

that these acts caused his incarceration and the loss of his car and other belongings, and he claims

that he and his son both suffer from depression and anxiety as a result of the defendants’ actions.

       Following these events, Mr. McKay pleaded guilty to: (1) two counts of the manufacture,

delivery, or possession with intent to manufacture or deliver a controlled substance; (2) one count

of criminal use of a communication facility; (3) one count of intentionally possessing a controlled
                                                 2
or counterfeit substance; and (4) one count of use or possession of drug paraphernalia. Mr. McKay

now seeks seeks $1,000,000 in damages, his release from custody, and the termination of all of the

defendants from their positions.

    II.   The Court Referred this Case to the Prisoner Civil Rights Panel and Placed It in
          Suspense

          In June 2018, the Court granted Mr. McKay’s motion to appoint counsel to the extent the

Court placed this case on the Prisoner Civil Rights Panel for consideration. 1 See Doc. No. 7. In

the same order, the Court placed this case in suspense status, terminating all deadlines.

III.      Mr. McKay’s Motions for Default Judgment

          In July 2018, despite the case’s suspense status, Mr. McKay filed a “Motion for Rule 4,”

arguing that the defendants’ failure to respond to his complaint should result in a default judgment.

Doc. No. 20. He renewed his request for default judgment in August 2018—this time in the form

of a motion for summary judgment. Doc. No. 29. In response, Mr. Hessenthaler noted that this

case had been in suspense since June 4, 2018. Doc. No. 30.

IV.       Chief Krimmel’s Motion to Dismiss

          Also in August 2018, Chief Krimmel filed a motion to dismiss the claims against him. He

argues that Mr. McKay’s § 1983 claims are barred by the favorable termination rule set forth by

the Supreme Court in Heck v. Humphrey, 512 U.S. 477 (1994). In response, Mr. McKay filed a

“Motion: Opposition” (Doc. No. 31) and a response in opposition to Chief Krimmel’s motion to



1
         Although litigants in civil actions do not have a constitutional or statutory right to
appointed counsel, the Eastern District of Pennsylvania maintains a Prisoner Civil Rights Panel in
order to possibly facilitate the involvement of counsel in cases initiated by pro se prisoners raising
constitutional and civil rights claims. Courts in this district may refer a pro se plaintiff’s prisoner
civil rights case to the panel for consideration by a group of attorneys who may—if they choose—
take the case. However, presentment of a case by the Prisoner Civil Rights Panel does not assure
the interest or appointment of counsel. Rather—as occurred here—it remains possible that no
counsel will be appointed.
                                                  3
dismiss (Doc. No. 33). Both documents set out Mr. McKay’s arguments for why the Court should

deny Chief Krimmel’s motion to dismiss.2 Therefore, the Court will treat Mr. McKay’s “Motion:

Opposition” as a response in opposition to the motion to dismiss.

    V.   Mr. McKay’s Motion to Withdraw from Suspense and to Proceed Pro Se

         In October 2018, pursuant to the Court’s procedures, the Court’s Pro Se Litigation Law

Clerk sent Mr. McKay a notice informing him that the case had been listed on the “extranet” site

for the Prisoner Civil Rights Panel for four months without any attorneys volunteering to take the

case. Doc. No. 35. Thereafter, Mr. McKay filed another motion for appointment of counsel. Doc.

No. 36. The Court construed this motion as a request to remain on the panel, and the Court issued

an order notifying Mr. McKay that his case would remain on the panel for continued consideration.

Doc. No. 40.

         Subsequently, Mr. McKay filed a motion titled “Motion Pursuant to Fed. R. Civ. P. Rule

60(B) Motion Pursuant to Proceed Pro Se.” Doc. No. 41. Although Mr. McKay asked for relief

pursuant to Fed. R. Civ. P. 60(b), he did not specify from which of the Court’s orders he was

seeking relief. Moreover, although the phrase “Motion Pursuant to Proceed Pro Se” was part of

this motion’s title, Mr. McKay did not ask the Court to remove this case from the Panel or remove

it from suspense. Therefore, the Court denied the motion and instructed Mr. McKay that if he

wanted to proceed pro se instead of waiting for the appointment of counsel, he should inform the

Court of his desire to do so in a clear and concise manner. Doc. No. 45.




2
        In these opposition briefs, Mr. McKay cites Younger v. Harris, 401 U.S. 37 (1971), and
other cases discussing Younger abstention. See Doc. Nos. 31 and 33. Although the Court can
understand Mr. McKay’s confusion, it notes that Younger abstention—which ordinarily forbids
declaratory judgment or injunctive relief with respect to the validity of a state statute when a
criminal proceeding under the statute has been commenced—and the Heck favorable termination
rule are separate legal doctrines.
                                                4
       Thereafter, in January 2019, Mr. McKay filed a motion titled “Motion to Object to

Defendant[s’] Request for Dismissal of a Jury Trial.” Among other things, Mr. McKay stated that

the defendants have been filing motions to dismiss on frivolous grounds and that he is willing to

proceed pro se if a jury trial date is set. Doc. No. 46. Mr. McKay filed a nearly identical motion

with the same title on February 14, 2019. Doc. No. 49. And on the same day, Mr. McKay filed a

motion titled “Motion to Withdraw from Suspense, & to Proceed Pro Se,” requesting—as the title

suggests—that the Court take this case out of suspense and expressing his desire to proceed pro

se. Doc. No. 50. The Court construes Mr. McKay’s motions to “Object to Defendant[s’] Request

for Dismissal of a Jury Trial” as additional responses in opposition to Chief Krimmel’s motion to

dismiss. The Court construes Mr. McKay’s “Motion to Withdraw from Suspense, & to Proceed

Pro Se” as a motion to remove this case from suspense.

                                          DISCUSSION

  I.   Mr. McKay’s Requests for Default Judgment

       First, the Court will deny Mr. McKay’s motions seeking default judgment as a result of the

defendants’ “failure” to answer the complaint. These motions include: (1) Mr. McKay’s “Motion

for Rule 4” (Doc. No. 20); and (2) Mr. McKay’s Motion for Summary Judgment (Doc. No. 29).

As discussed supra, this case was placed in civil suspense status on June 4, 2018. Doc. No. 7.

Therefore, all deadlines in this case—including the defendants’ obligation to answer the

complaint—were stayed. As other courts in this district have done, the Court will set a responsive

pleading deadline after removing this case from suspense. See Maaco Franchising, Inc. v.

Gardner, Civ. No. 11-3087, 2014 U.S. Dist. LEXIS 37239, at *1–2 (E.D. Pa. Mar. 21, 2014)

(giving the defendants three weeks to respond to the complaint after removing the case from

suspense status).



                                                5
 II.   Chief Krimmel’s Motion to Dismiss

       Next, the Court will grant Chief Krimmel’s motion to dismiss in part and deny it in part.

Chief Krimmel argues that Mr. McKay’s § 1983 claims against him are barred by the favorable

termination rule set forth in Heck. Because Mr. McKay’s Fourth Amendment claims based on

unlawful search and false arrest necessarily implicate the validity of Mr. McKay’s guilty plea, the

Court will dismiss those claims. However, Mr. McKay’s complaint—viewed in a liberal light—

can also be interpreted as asserting excessive force claims against Officers Grayo and Gansky, and

relatedly, can be interpreted as asserting a failure to intervene claim against Chief Krimmel.

Because Heck does not generally bar excessive force or failure to intervene claims that are

connected to excessive force claims, the Court will not dismiss Mr. McKay’s failure to intervene

claim against Chief Krimmel.

    A. Legal Standard

       At the outset, the Court notes that Mr. McKay’s pro se pleading must be “liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Bieros v. Nicola, 839 F. Supp.

332, 334 (E.D. Pa. 1993). To survive a motion to dismiss, the plaintiff must plead “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). The question is not whether the claimant “will ultimately prevail . . . but whether

his complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S.

521, 530 (2011) (citation and internal quotation marks omitted).

       In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. For one, the Court may consider “only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record.” Pension Ben. Guar. Corp. v.
                                                  6
White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Courts have defined a public

record, for purposes of what properly may be considered on a motion to dismiss, to include

criminal case dispositions. Id. at 1197. Also, the Court must accept as true all reasonable

inferences emanating from the allegations and view those facts and inferences in the light most

favorable to the nonmoving party. See Rocks v. City of Phila., 868 F.2d 644, 645 (3d Cir. 1989);

see also Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).

       That admonition does not demand that the Court ignore or discount reality. The Court

“need not accept as true unsupported conclusions and unwarranted inferences.” Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183–84 (3d Cir. 2000) (citations and internal quotation

marks omitted). “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see also

Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiff’s “bald assertions” or “legal conclusions”) (citations omitted).

   B. The Favorable Termination Rule

       In Heck, the Supreme Court held that:

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus.

512 U.S. at 486–487. The Third Circuit Court of Appeals has interpreted Heck to mean that “a §

1983 action that impugns the validity of the plaintiff’s underlying conviction cannot be maintained




                                                  7
unless the conviction has been reversed on direct appeal or impaired by collateral proceedings.”

Gilles v. Davis, 427 F.3d 197, 208–09 (3d Cir. 2005).

       Heck does not bar all Fourth Amendment claims. Heck, 512 U.S. at 487 n. 7 (“Because of

doctrines like independent source and inevitable discovery, and especially harmless error, such a

§ 1983 action, even if successful, would not necessarily imply that the plaintiff’s conviction was

unlawful.”) (citations omitted). For example, Heck does not bar a claim where a plaintiff seeks

damages for the defendant’s use of improper procedures, so long as the validity of a plaintiff’s

conviction is not called into question. Rosembert v. Borough of East Landsowne, 14 F. Supp. 3d

631, 640 (E.D. Pa. Apr. 9, 2014) (citation omitted). Similarly, claims for excessive force generally

do not call a conviction into question. Id. (citing Nelson v. Jashurek, 109 F.3d 142, 145–46 (3d

Cir. 1997)).

       However, courts in this circuit have barred Fourth Amendment claims for unlawful search

and false arrest in cases where the plaintiff alleged that the unlawful search and false arrest resulted

in his unlawful conviction or where evidence seized in an allegedly unlawful search or following

an allegedly unlawful arrest is the only link between the plaintiff and his conviction. See e.g.

Keeling v. AG for the Commonwealth of Pa., 575 Fed. App’x 16, 18 (3d Cir. 2014) (barring the

plaintiff’s Fourth Amendment claims because he alleged that the illegal search and seizure resulted

in his unlawful conviction); Mosby v. O’Brie, 532 Fed. App’x 84, 85 (3d Cir. 2013) (barring the

plaintiff’s Fourth Amendment claims relating to an alleged unlawful arrest because the plaintiff

pleaded guilty to charges stemming from that arrest); Usery v. Wood, Civ. No. 14-6346, 2017 U.S.

Dist. LEXIS 35325, at *18 (D.N.J. Mar. 13, 2017) (barring the plaintiff’s Fourth Amendment

claims because “the sole charge for which [he] was convicted was illegal possession of the

allegedly illegally seized gun, [and] if [he] were to prevail on his § 1983 unreasonable search and



                                                   8
seizure claims, it would necessarily imply the invalidity of [his] underlying conviction”);

Rosembert, 14 F. Supp. 3d at 640–41 (barring a plaintiff’s Fourth Amendment claims because the

only evidence supporting the charges to which the plaintiff pleaded guilty was acquired as a result

of the alleged unlawful search and false arrest of the plaintiff).

    C. Mr. McKay’s Unlawful Search and False Arrest Claims Against Chief Krimmel Are
       Barred by Heck; But His Failure to Intervene Claim Is Not

       Mr. McKay claims that non-moving defendants Officers Grayo and Gansky threw him to

the ground in the front yard, searched the house without a warrant, inappropriately touched his

“private area” while conducting an unauthorized body cavity search, arrested him, and unlawfully

held him for hours without filing an affidavit of probable cause. He further claims that Chief

Krimmel was responsible for supervising the scene, and he alleges that Chief Krimmel authorized

and approved police misconduct, could have prevented the violations of his constitutional rights,

and used illegal methods of obtaining and arresting him. 3 As Chief Krimmel argues in his motion

to dismiss, based on these alleged facts, Mr. McKay asserts what can best be identified as § 1983

claims for unlawful search and false arrest. In addition to the unlawful search and false arrest

claims, however, the Court concludes that Mr. McKay also asserts what can be read as Fourth

Amendment claims for excessive force against officers Grayo and Gansky and a related claim for

failure to intervene against Chief Krimmel. 4



3
        In Chief Krimmel’s motion to dismiss, he notes that he was not the chief of the Lower
Southampton Township Police Department at the time of this incident. Rather, he claims that he
was a detective and that he was not present at the scene. However, at this stage, Mr. McKay’s
allegations must be taken as true. Chief Krimmel may raise the defense of mistaken identity or
lack of supervisory capacity and such at a later stage in the proceeding.
4
        The Third Circuit Court of Appeals has explained that “[i]f a police officer . . . fails or
refuses to intervene when a constitutional violation such as an unprovoked beating takes place in
his presence, the officer is directly liable under Section 1983.” Smith v. Mensigner, 293 F.3d 641,
650 (3d Cir. 2002) (citations omitted). Mr. McKay—whose complaint is read liberally given his
pro se status—sufficiently placed Chief Krimmel on notice of his failure to intervene claim when
                                                  9
       As discussed supra, following the events alleged in the complaint, Mr. McKay pleaded

guilty to: (1) two counts of the manufacture, delivery, or possession with intent to manufacture or

deliver a controlled substance; (2) one count of criminal use of a communication facility; (3) one

count of intentionally possessing a controlled or counterfeit substance; and (4) one count of use or

possession of drug paraphernalia. See Court of Common Pleas of Bucks County, No. CP-09-CR-

0008249-2016, Docket Sheet. Mr. McKay was sentenced for these crimes and is currently

incarcerated at S.C.I. Rockview. And although Mr. McKay filed a motion to withdraw his guilty

plea, the Court of Common Pleas denied this motion in November 2017. Id. Thereafter, the

Superior Court upheld the Court of Common Pleas’ decision on appeal. Id. Thus, it is clear that

Mr. McKay’s guilty plea has not been vacated or otherwise invalidated or even called into

question.

       Consequently, the Court concludes that Mr. McKay’s Fourth Amendment claims for

unlawful search and false arrest against Chief Krimmel are Heck-barred. Like in Keeling, Mr.

McKay claims that he was incarcerated as a result of the alleged unlawful search and false arrest

underpinning his claims against Chief Krimmel. And like in Usery and Rosembert, nothing in the

complaint suggests that additional evidence—collected outside of the unlawful search—exists.

Rather, the contraband seized during the alleged unconstitutional search appears to be the only link

between Mr. McKay and the crimes he pleaded guilty to. As such, through his unlawful search

and false arrest claims, Mr. McKay seeks precisely what Heck bars, “an invalidation of his




he alleged that Officers Grayo and Gansky threw him to the ground and conducted an unauthorized
body cavity search, and that Chief Krimmel supervised the scene, authorized and approved of
police misconduct, and could have prevented the violations of his constitutional rights.
                                                10
conviction.” Usery, 2017 U.S. Dist. LEXIS 35325, at *18–19. Accordingly, the Court will dismiss

Mr. McKay’s unlawful search and false arrest claims against Chief Krimmel. 5

       However, Mr. McKay’s excessive force claims against the non-moving defendants—and

by connection his failure to intervene claim against Chief Krimmel—do not threaten the validity

of his guilty plea. See Nelson, 109 F.3d at 145–46 (holding that Heck did not bar a plaintiff’s

excessive force claim). Therefore, the Court will not dismiss Mr. McKay’s failure to intervene

claim against Chief Krimmel. The Court will grant Chief Krimmel’s motion to dismiss in part and

deny it in part and will deem all of Mr. McKay’s motions construed as responses in opposition to

Chief Krimmel’s motion to dismiss (Doc. Nos. 31, 46, and 49) as moot.

III.   Mr. McKay’s Motion to Withdraw from Suspense and to Proceed Pro Se

       Finally, the Court will grant Mr. McKay’s “Motion to Withdraw from Suspense, & to

Proceed Pro Se.” This case has been on the Prisoner Civil Rights Panel since June 4, 2018. No

attorney has volunteered to take Mr. McKay’s case. In his motion, Mr. McKay indicates that he

wishes to proceed without counsel and on his own behalf. He also asks that his case be taken out

of suspense.   Therefore, the Court will remove this case from suspense, remove it from

consideration by the Prisoner Civil Rights Panel, and will require the defendants to respond to Mr.

McKay’s complaint by March 29, 2019.




5
       These claims will be dismissed without prejudice to Mr. McKay’s right to refile if his
conviction should be overturned on appeal or otherwise invalidated. See Brown v. City of
Philadelphia, 339 Fed. App’x 143, 145–146 (3d. Cir. 2009) (“[W]hen a claim is dismissed under
Heck, the dismissal should be without prejudice.”) (citation omitted).
                                                11
                                         CONCLUSION

       For the foregoing reasons, the Court will deny Mr. McKay’s requests for default judgment,

grant Chief Krimmel’s motion to dismiss in part and deny it in part, and grant Mr. McKay’s motion

to withdraw from suspense and to proceed pro se. An appropriate order follows.




                                                    BY THE COURT:




                                                    S/Gene E.K. Pratter
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE




                                               12
